DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE dated 12-28-2021 is acknowledged.
Claims included in the prosecution are 20, 22, 24-28 and 34-43.
Upon consideration, the 112, 1st and 112 2nd paragraph rejections of claims are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849.

As pointed out above, WO discloses the treatment of ovarian cancer, but it does not explicitly state that the ovarian cancer is metastatic and these cancer cells have a cancer cell in a spheroid shape, it would have been obvious to one of ordinary skill in the art to use the claimed compound even for metastatic ovarian cancer with a reasonable expectation of success.
2.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Pollock (US 20130296326)
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic endometrial cancer.
	Pollock teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic endometrial cancer (Abstract, 0030, 0179 and claims).
.

3.	Claims 20, 22, 24-28 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/091849 cited as set forth above in combination with Jovcheva (US 2017/0100406).
	The teachings of WO have been discussed above. WO does not teach explicitly teach the use of the composition containing the claimed compound (BGJ398) for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer.
	Jovcheva teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer (Abstract, 0030, 0179 and claims).
	It would have been obvious to one of ordinary skill in the art to use the composition containing claimed compound (BCJ398) to treat metastatic breast, ovarian and endometrial cancers with a reasonable expectation of success since Jovcheva teaches that these cancers can be treated with the FGFR inhibitor, BGJ398.
4.	Claims 20, 24, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Konecny (Mol. Cancer Ther, vol. 12 (5), 2013) of record.
	Konecny teaches the effectiveness of BGJ 398 on human endometrial cancer cells (see entire publication). Therefore, it would have been obvious to one of ordinary 
Applicant’s arguments to the above 103 rejections have been fully considered, but are not found to be persuasive.
Applicant quotes MPEP 2144.08 once again and argues about the species and subgenus; however, as pointed out before that the species and subgenus arguments are not applicable in this instance since WO 2016/091849, Pollock and Konecny all teach the subgenus, the same claimed compound BGJ 398 and its effect on claimed cancers. The reference of Jovcheva in particular teaches the use of FGFR inhibitors such as BGJ398 for the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer. With regard to applicant’s arguments that the claims have been amended to recite, ‘cancer cells including a cancer cells having a spheroid form’, the examiner points out that when cancers metastasize, they disseminate to travel to other organs as single cancer cells or in a cluster form which are called spheroids. The examiner has already cited  Floch (US 2011/0177962) which teaches that metastatic breast cancer cells grow as spheroids under low adherence under culture conditions (0328) as interest. The examiner also has cited  US 2013/0012413 (see 0111), US 2015/0315244 (see 0234) and US 2010/0160348 (see 0060) and Twentyman, Cancer Lett which teaches that cancer exists as solid tumors and multicellular tumor spheroids (see entire publication) as interest. It would have been obvious to one of ordinary skill in the art that an anti-cancer agent such as the claimed compound which is effective against breast, ovarian and endometrial cancers would be effective irrespective of 
Applicant points out to Fig. 3 of the present application and the cell viability of the cells cultured by 3 D sphere culture which according to applicant (which reflects a metastatic type ovarian cancer in a spheroid form)  was not affected by claimed compound, whereas the cell viability was substantially reduced when the cancer cell is in a spheroid form.  This argument is not persuasive since the claims are drawn to “a method of treatment wherein at least part of the cancer cells is in a spheroid form” and not drawn to treatment under culture conditions. While under culture conditions, the effect may be different from when the compound is administered to a mammal and applicant has not shown that to be otherwise. Furthermore, the results argued appear to be based on a single experiment. The examiner additionally points out that claims recite ‘at least part of cancer cells are in spheroid form’ without reciting the percentages and therefore, one would expect majority of  cancer cells are free and non-spheroid form, but according to Fig. 3, even those cells are affected by BGJ 398 present in the composition. 
Applicant also argues that Fig. 3 data indicates unpredictability. According to applicant, as evidenced by Fig. 3 the cell viability of the cells cultured by 3D sphere cultures was not affected by BGJ398 (metastatic type ovarian cancer in a spheroid form) whereas the cell viability was substantially reduced when the cancer cell is in a spheroid form. This including a cancer cell having a spheroid form” which reflects that not all cancer cells have to be in a spheroid form. Furthermore, the reference of Jovcheva teaches thatBGJ398 is effective in the treatment of metastatic breast cancer, ovarian cancer and endometrial cancer and Pollock teaches that BGJ398 is effective against metastatic endometrial cancer. Applicant provides no experimental comparison with either Pollack or Jovcheva to show that the metastatic cancers taught are not in spheroid shape.
Furthermore, as pointed out in the earlier action, the results presented in Fig. 3 also appear to be based on a single experiment. Therefore, applicant’s arguments that the results are unexpected are not persuasive. 
Applicant argues that claims 25 and 26 and their dependent claims recite the presence of an additional anti-cancer agent; applicants point out Examples 5-7 which show paclitaxel and cisplatin respectively show synergistic effect. A careful examination of Figures 18, 19 and 27-28 appear to indicate at higher concentrations of paclitaxel or cisplatin the experiment is a single experiment and the results appear to be an additive effect than synergistic. Furthermore, the data represented in these figures are also based on single experiment. In addition, the data in the figures is not commensurate in scope with the claims in terms of the amounts and all the compounds coming under the Formula I and their amounts.

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612